
	
		I
		112th CONGRESS
		2d Session
		H. R. 4197
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2012
			Ms. Ros-Lehtinen (for
			 herself and Mr. Berman) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To extend the authority to provide loan guarantees to
		  Israel.
	
	
		1.Extension of authority to
			 provide loan guarantees to Israel
			(a)In
			 generalChapter 5 of title I
			 of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law
			 108–11), as amended, is further amended in the item relating to
			 loan guarantees to
			 israel—
				(1)in the matter
			 preceding the first proviso, by striking September 30, 2011 and
			 inserting September 30, 2015; and
				(2)in the second
			 proviso, by striking September 30, 2011 and inserting
			 September 30, 2015.
				(b)Effective
			 dateThe amendments made by this section take effect as of
			 September 30, 2011.
			
